DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0168843 to Bell.
With regard to claim 8, Bell discloses combination of a bicycle ramp (e.g., see Fig. 5, shown below, ramp 36; see also paragraph 71) and a utility trailer (e.g., see Fig. 2, trailer 16; see also paragraph 64) comprising: a) a bicycle ramp (e.g., ramp 36) comprising a flat upper section (e.g., see Fig. 4, chassis 18) comprising a receiving slot (e.g., see Fig. 5, wheel stand 72, while 72 is labeled a front wheel, it is clearly able to hold a front or rear wheel) for engaging a rear wheel of a two-wheeled bicycle, wherein the flat upper section is supported by the utility trailer (e.g., trailer 16) and one or more angled sections to connect the flat upper section to a beneath surface; and b) a wheeled utility trailer (e.g., see Fig. 4) that supports the flat upper section of the ramp and the one or more angled sections of the ramp and further comprising a foldable gate (e.g. see paragraph 71, “ramp 36 is pivotally attached”); 



    PNG
    media_image1.png
    509
    597
    media_image1.png
    Greyscale

 [clam 12] wherein the angled sections make a slope with the beneath surface of about 12 to 15 degrees (e.g., Fig. 3, shown below, appears to show a slope of about 12-15 degrees); 

    PNG
    media_image2.png
    405
    627
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    127
    198
    media_image3.png
    Greyscale

	[claim 13] wherein the angled sections are about 10 to about 15 feet in combined length (e.g., Fig. 4 shows a ramp with a length, however the length is not expressly defined, wherein it is about 10 feet); and
	[claim 14] wherein the utility trailer has wheels and a hitch. (e.g., see Fig. 3, shown above, hitch 46, wheels are not labeled with a number).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of U.S. Patent Application Publication No. 2008/0159838 to Sherer.
Bell discloses all of the recited features but is silent regarding a multiple angled/folding sections on a trailer ramp.
In a related field of endeavor, Sherer teaches a multiple angled/folding sections on a trailer ramp (e.g., see Figs. 1 and 5, Fig. 1 shown below).  If it is held that Bell’s ramp is not about 10 feet, then Sherer’s ramp is about 10-15 feet in combined length when compared to the scale of a typical truck tire.

    PNG
    media_image4.png
    811
    622
    media_image4.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Bell with multiple folding ramps sections as taught by Sherer in order to make a simple substitution of one known element (single folding ramp section) for another (multiple folding ramp sections) to obtain predictable results (extending the length of the ramp while also allowing the ramp to fold to a management length when not in use).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of U.S. Patent Application Publication No. 2017/02969490 to Bethers.
Bell discloses all of the recited features but is silent regarding safety barriers on the ramp.
In a related field of endeavor, Bethers teaches safety barriers on a ramp (e.g., see Fig. 1H, barriers 142a).

    PNG
    media_image5.png
    714
    560
    media_image5.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Bell with safety barriers as taught by Bethers in order to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.  In this case, adding safety barriers to the side of ramp provides a safety advantage of reducing the chance of a person falling off the side of the ramp.
Allowable Subject Matter
Claims 1-7 and 16-20 are allowed.  Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No single reference or reasonable combination of references anticipate or make obvious a bicycle ramp with receiving slot for a rear wheel that includes a releasable stopper and along with first and second folding angled sections. 
As set forth above, Bell shows bicycle ramp with a chock for holding a bicycle wheel, but fails to disclose a releasable stopper and first and second folding angled sections. 
U.S. Patent Application Publication No. 2016/0214026 to Romer discloses an inclined starting gate for bicycle racing, wherein a releasable stopper is associated with a front wheel, not a rear wheel.  Romer also fails to disclose the details of the angled, folding ramp sections.
U.S. Patent No. 6,755,599 to Plyler and U.S. Patent No. 9,919,236 to Gross disclose bicycle chocks or starting gates, but each fail to disclose the other recited features of claims 1 and 16.
U.S. Patent No. 4,526,554 to Goldfarb discloses a toy motorcycle with a releasable stopper associated with a rear wheel and a singled angled ramp configuration.  While structurally similar to the current disclosure, the toy motorcycle is not a bicycle and fails to disclose the multiple angled ramp sections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167. The examiner can normally be reached Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached at 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James S. McClellan/            Primary Examiner, Art Unit 3715